DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a notification section configured to notify a user” in claim 1.
Structure found in specification in at least paragraph 54.
“a control section configured to, when detecting a feature indicating approach of an object learned in advance from sensor data detected by the ultrasonic sensor, control the notification section” in claims 1 and 14.
Structure found in specification in at least paragraph 13.
“an imaging section configured to image a face of the user” in claims 12 and 13.
Structure found in specification in at least paragraph 109.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell (U.S. Patent Application Publication # 2015/0116106)

Re claim 1, Fadell teaches:
An information processing device ( at least paragraph 373) comprising:
Within paragraph 373, Fadell teaches: “For example, doorbell 106 or any other suitable portion of smart environment 100 that may be able to monitor package PL may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that may "fingerprint" or create or otherwise have access to a "signature" for known users of environment 100~.”
Important to note Fadell explicitly states “or any other suitable portion of smart environment” within paragraph 373, and “Smart doorbell 106 of environment 100 may be configured to include any suitable component or combination of components described above so as to effectively interact with other smart devices of environment 100 and of services platform 200 and with any suitable paragraph 413.
a passive ultrasonic sensor (at least paragraph 373)
Fadell explicitly teaches an ultrasonic sensor within at least paragraph 124 and 373
a notification section configured to notify a user (at least paragraph 124, 255, and 373)
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.”
a control section configured to, when detecting a feature indicating approach of an object learned in advance from sensor data detected by the ultrasonic sensor, control the notification section to notify the user (at least paragraph 124, 253, and 373)
Within at least paragraph 124, Fadell teaches creating a “signature” for people, animals and objects using an ultrasonic sensor, and storing the created signatures in a central server / cloud-computing system. Within paragraph 124, Fadell also teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder” which shows the notification system taught by Fadell isn’t only limited to protecting delivered packages (per the embodiment taught in at least paragraph 373).
Within paragraph 253, Fadell teaches detecting signatures learned in advance: “In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond. Upon obtaining this information John Doe's name 
Within paragraph 373, Fadell teaches “For example, doorbell 106 or any other suitable portion of smart environment 100 that may be able to monitor package PL may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that may "fingerprint" or create or otherwise have access to a "signature" for known users of environment 100, such that, in operation, when a person who does not live in the home or is otherwise not registered with the smart home or whose fingerprint or signature is not recognized by the smart home "walks up" to package PL, environment 100 may provide an alarm and/or may increase the protection of package PL by activating a new form of package monitoring/securing (e.g., a more sensitive movement sensor with respect to package PL).” Fadell also teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 any suitable alarm or notification functionality may be activated.”


Re claim 8, Fadell teaches:
The information processing device according to claim 1, further comprising: a radio wave receiving section (at least paragraph 100, 124, and 373)
Within paragraph 100, Fadell teaches: “the activity sensing systems are configured to detect sounds, vibrations, RF emissions, or other detectable environmental signals or "signatures".”
Within paragraph 124, Fadell teaches: “In another security-related example, some or all of the network-connected smart devices are equipped with identification technology (e.g., face recognition, RFID, ultrasonic sensors) that "fingerprints" or creates a "signature" for the people, animals, and objects.”
Within paragraph 373, Fadell teaches: “able to monitor package PL may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that may "fingerprint" or create or otherwise have access to a "signature" for known users of environment.”
wherein when detecting a feature indicating approach of an object, learned in advance (at least paragraph 124, 253, 373, and 415)
Within at least pagaraph 124, Fadell teaches creating a “signature” for people, animals and objects using an ultrasonic sensor, and storing the created paragraph 124, Fadell also teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder” which shows the notification system taught by Fadell isn’t only limited to protecting delivered packages (per the embodiment taught in at least paragraph 373).
Within paragraph 253, Fadell teaches detecting signatures learned in advance: “In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond. Upon obtaining this information John Doe's name or image can be announced or projected on device in the home and/or John Doe will be given certain access rights to the home, such as for example the door will automatically unlock as he approaches. Further, in addition to or instead of identification based on these unique "signatures", individuals may enable their mobile devices to communicate with the smart doorbell 106, such as via BLUETOOTH, NFC, or other wireless protocols.”
Fadell teaches signatures for detected visitors within at least paragraph 415: “For example, in response to detecting such visitor information at step 2002, doorbell 106, alone or in combination with other processing components of 
in the sensor data detected by the ultrasonic sensor and a radio wave signal received by the radio wave receiving section (at least paragraph 100, 124, and 373) 
the control section controls the notification section to notify the user (at least paragraph 124, 255, and 373)
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the activates an alarm indicating the presence of an intruder.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated.”
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.


Re claim 9, Fadell teaches:
The information processing device according to claim 8, wherein the control section performs, after first recognition processing of recognizing an approaching object in accordance with an ID included in the radio wave signal (at least paragraph 100, 124, 373, and 499)
Fadell explicitly teaches detecting people, animals, and objects using RFID or ultrasonic sensors within at least paragraphs 100, 124, and 373.
Fadell also teaches within paragraph 499: “After 2-3 days of this same activity, platform 200 may be operative to recognize (e.g., at steps 2002/2004) that the same Wi-Fi pairing signal is sensed when doorbell button 812 is pressed each day, and platform 200 may be operative to store such data in a suitable log by identifying different interactions on different days as being provided by the same visitor.”
second recognition processing of recognizing the approaching object in accordance with a feature included in the sensor data detected by the ultrasonic sensor (at least paragraph 124, 253, 373, and 415)
Within paragraph 124, Fadell teaches “In another security-related example, some or all of the network-connected smart devices are equipped with identification technology (e.g., face recognition, RFID, ultrasonic sensors) that "fingerprints" or creates a "signature" for the people, animals, and objects. The identification technology can be the same as or similar to the fingerprinting and signature creating techniques described in other sections of this application. In this example, based on information received from the network-connected smart devices, the central server or cloud-computing system 164 stores a list of registered occupants and/or guests of the home. When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's 
Within paragraph 253, Fadell teaches detecting signatures learned in advance: “In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond. Upon obtaining this information John Doe's name or image can be announced or projected on device in the home and/or John Doe will be given certain access rights to the home, such as for example the door will automatically unlock as he approaches. Further, in addition to or instead of identification based on these unique "signatures", individuals may enable their mobile devices to communicate with the smart doorbell 106, such as via BLUETOOTH, NFC, or other wireless protocols.”
Within paragraph 373, Fadell teaches “For example, doorbell 106 or any other suitable portion of smart environment 100 that may be able to monitor package PL may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that may "fingerprint" or create or otherwise have access to a "signature" for known users of environment 100, such that, in operation, when a person who does not live in the home or is otherwise not registered with the smart home or whose fingerprint or signature is not recognized by the smart home "walks up" to package PL, environment 100 may provide an alarm and/or may increase the protection of package PL by 
Fadell teaches signatures for detected visitors within at least paragraph 415: “For example, in response to detecting such visitor information at step 2002, doorbell 106, alone or in combination with other processing components of other smart devices and/or rules-based inference engines and/or artificial intelligence provided locally at environment 100 and/or at or in conjunction with system 164 and/or at or in conjunction with any other component(s) of services platform 200, may be operative, at step 2004, to access any suitable additional information that may be useful for interpreting the detected visitor information (e.g., motion sensing thresholds, visitor "signatures" or "fingerprints", and/or any other suitable data that may help to make a determination about the presence of a visitor in light of the detected visitor information) and/or additional information that may be useful for determining how to proceed if the presence of a visitor is determined (e.g., current mode settings of environment 100, etc.), and then to analyze all such available information for determining whether or not a visitor is present and, if so, whether to take one or more of a variety of automated actions based on that detected visitor presence.”
exerts control to notify the user about the approaching object in accordance with coincidence between results of the first recognition processing and the second recognition processing (at least paragraph 124, 253, 255, and 373)
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Within paragraph 253, Fadell teaches detecting signatures learned in advance: “In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond. Upon obtaining this information John Doe's name or image can be announced or projected on device in the home and/or John Doe will be given certain access rights to the home, such as for example the door will automatically unlock as he approaches. Further, in addition to or instead of identification based on these unique "signatures", individuals may enable their mobile devices to communicate with the smart doorbell 106, such as via BLUETOOTH, NFC, or other wireless protocols.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality any suitable alarm or notification functionality may be activated.”
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.”

Re claim 14, Fadell teaches:
A storage medium having a program stored thereon (at least paragraph 290 and 297), the program causing a computer to function as a control section configured to control a notification section to notify a user (at least paragraph 124 and 373) when detecting a feature indicating approach of an object learned in advance from sensor data detected by a passive ultrasonic sensor (at least paragraph 253 and 373)
Within at least paragraph 124, Fadell teaches creating a “signature” for people, animals and objects using an ultrasonic sensor, and storing the created signatures in a central server / cloud-computing system. Within paragraph 124, Fadell also teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder” which shows at least paragraph 373).
Within paragraph 253, Fadell teaches detecting signatures learned in advance: “In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond. Upon obtaining this information John Doe's name or image can be announced or projected on device in the home and/or John Doe will be given certain access rights to the home, such as for example the door will automatically unlock as he approaches. Further, in addition to or instead of identification based on these unique "signatures", individuals may enable their mobile devices to communicate with the smart doorbell 106, such as via BLUETOOTH, NFC, or other wireless protocols.”
Within paragraph 373, Fadell teaches “For example, doorbell 106 or any other suitable portion of smart environment 100 that may be able to monitor package PL may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that may "fingerprint" or create or otherwise have access to a "signature" for known users of environment 100, such that, in operation, when a person who does not live in the home or is otherwise not registered with the smart home or whose fingerprint or signature is not recognized by the smart home "walks up" to package PL, environment 100 may provide an alarm and/or may increase the protection of package PL by activating a new form of package monitoring/securing (e.g., a more sensitive paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (U.S. Patent Application Publication # 2015/0116106).

Re claim 2, Fadell teaches:
The information processing device according to claim 1, further comprising: a command acquisition section configured to acquire a command from the user (at least paragraph 100, 193, 286, and 291)
Fadell teaches various command acquisition setups within the system throughout at least paragraphs 193, 286, and 291.
Additionally, placing the sensing system into “training mode” as taught in paragraph 100 could be interpreted to require command from the user before entering said “training mode.”
wherein when recognizing that a specific command has been acquired by the command acquisition section, the control section exerts control to generate teacher data for recognizing an approaching object on a basis of sensor data detected since a time point going back a predetermined period and to store the teacher data in a storage section (at least paragraph 499
Within paragraph 499, Fadell teaches blacklisting a recognized visitor: “As just one real-world example, there may be an overly enthusiastic mailman deliverer DL that always presses doorbell button 812 when he or she delivers the mail each day, despite a system user's requests to the contrary (e.g., because user notifications provided in response to such doorbell presses inevitably wake up a napping child within environment 100). After 2-3 days of this same activity, platform 200 may be operative to recognize (e.g., at steps 2002/2004) that the same Wi-Fi pairing signal is sensed when doorbell button 812 is pressed each day, and platform 200 may be operative to store such data in a suitable log by identifying different interactions on different days as being provided by the same visitor. Later, after the third day or so, the angry homeowner system user may be enabled by platform 200 to review that log and realize that this same visitor Paragraph 500 explains how the system can utilize the blacklisted entry: “Such a log may be leveraged by platform 200 for any suitable purpose. For example, rather than identifying a particular visitor or a particular visitor interaction in the log for blacklisting that visitor or interaction for preventing future system user notifications in response thereto, platform 200 may be operative to assign a particular type of system user notification to a particular visitor or particular visitor interaction identified via a log or otherwise such that such a particular type of system user notification may be utilized by platform 200 in the future in response to detecting such a particular visitor or particular visitor interaction.” Recognizing the homeowner reviewing and blacklisting the visitor as a command from the user, these teachings show the system is capable of receiving “teacher data” from the user.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fadell and utilize the blacklisting via user command system to generate “teacher data” for a variety of other visitors using the visitor interaction data as taught. The motivation for this combination would be to create signatures for any routine visitor the user desires. If there is not a stored visitor signature for, as an example, a delivery person, utilizing this technique would allow the user to create a signature for the specific occurrence.  This would also allow for more accurate notifications to the user based on the visitor signature. This technique could also be used to update and improve the accuracy of the stored signature data.


Re claim 3, Fadell teaches:
The information processing device according to claim 2, wherein the control section detects a feature similar to the teacher data from the sensor data detected by the ultrasonic sensor (at least paragraph 124, 373, and 415)
Within paragraph 124, Fadell teaches “In another security-related example, some or all of the network-connected smart devices are equipped with identification technology (e.g., face recognition, RFID, ultrasonic sensors) that "fingerprints" or creates a "signature" for the people, animals, and objects. The identification technology can be the same as or similar to the fingerprinting and signature creating techniques described in other sections of this application. In this example, based on information received from the network-connected smart devices, the central server or cloud-computing system 164 stores a list of registered occupants and/or guests of the home. When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Within paragraph 373, Fadell teaches “For example, doorbell 106 or any other suitable portion of smart environment 100 that may be able to monitor package 
Fadell teaches signatures for detected visitors within at least paragraph 415: “For example, in response to detecting such visitor information at step 2002, doorbell 106, alone or in combination with other processing components of other smart devices and/or rules-based inference engines and/or artificial intelligence provided locally at environment 100 and/or at or in conjunction with system 164 and/or at or in conjunction with any other component(s) of services platform 200, may be operative, at step 2004, to access any suitable additional information that may be useful for interpreting the detected visitor information (e.g., motion sensing thresholds, visitor "signatures" or "fingerprints", and/or any other suitable data that may help to make a determination about the presence of a visitor in light of the detected visitor information) and/or additional information that may be useful for determining how to proceed if the presence of a visitor is determined (e.g., current mode settings of environment 100, etc.), 
controls the notification section to notify the user that an object approaches (at least paragraph 124, 255, and 373)
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated.”
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.”


Within a separate embodiment, Fadell also teaches:
when recognizing that a command indicating a positive evaluation has been acquired by the command acquisition section in response to the notification, the control section updates the teacher data on a basis of the sensor data detected by the ultrasonic sensor (at least paragraph 190)
Within paragraph 190, Fadell teaches the same system capable of sensing intruders / package delivery (as taught within at least paragraphs 124 and 373) is also capable of sensing signatures related to pests within the house. Also within paragraph 190, Fadell teaches a confirmation system as follows: “For example, in the event the central server or cloud-computing architecture 164 detects sounds that may be associated with pests, it notifies the occupants of such sounds and suggests hiring a pest control company. If it is confirmed that pests are indeed present, the occupants input to the central server or cloud-computing architecture 164 confirmation that its detection was correct, along with details regarding the identified pests, such as name, type, description, location, quantity, etc. This enables the central server or cloud-computing architecture 164 to "tune" itself for better detection and create "signatures" or "fingerprints" for specific types of pests.” Within the exert, the system taught by Fadell shows it is capable of updating or “tuning” its detection method from a positive evaluation.
paragraph 190 for people approaching the home as taught within at least paragraph 124. The motivation behind this modification would be to further increase the accuracy of the ultrasonic sensor and the stored data / logs within the system to be able to more accurately detect visitors, intruders, and owners apart from one another.

Re claim 4, Fadell teaches: 
The information processing device according to claim 2, wherein the teacher data is data indicating a feature of chronological sensor data since the time point going back the predetermined period (at least paragraph 132 and 150)
Within paragraph 132, Fadell teaches “According to embodiments, the central server or cloud-computing system 164 can review the logged information about the occupants' movement in the home to detect signature patterns of movement unique to the various occupants.”
Within paragraph 150,
The “patterns” sensed by the ultrasonic sensor as taught by Fadell within at least paragraph 132 and 150 shows that the system taught by Fadell uses “chronological sensor data.”


Re claim 6, Fadell teaches: 
The information processing device according to claim 4, wherein when features similar to the teacher data are successively detected from the chronological sensor data detected by the ultrasonic sensor, the control section controls the notification section to notify the user that an object approaches (at least paragraph 124, 150, 253, 255, and 373)
Within paragraph 132, Fadell teaches “According to embodiments, the central server or cloud-computing system 164 can review the logged information about the occupants' movement in the home to detect signature patterns of movement unique to the various occupants.”
Within paragraph 150,
The “patterns” sensed by the ultrasonic sensor as taught by Fadell within at least paragraph 132 and 150 shows that the system taught by Fadell uses “chronological sensor data.”
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated.”
Within paragraph 253, Fadell teaches detecting signatures learned in advance: “In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond. Upon obtaining this information John Doe's name or image can be announced or projected on device in the home and/or John Doe will be given certain access rights to the home, such as for example the door will 
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.”




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell (U.S. Patent Application Publication # 2015/0116106) in view of Kago (U.S. Patent # 4558321)


Re claim 7, Fadell does not teach: 

The information processing device according to claim 4, wherein a feature detected from the sensor data is a state transition or a waveform

However, Kago does teach:
The information processing device according to claim 4, wherein a feature detected from the sensor data is a state transition or a waveform (at least Figure 5, Figure 7, Figure 10, and column 4 lines 38 thru 47).
Kago teaches within column 4 lines 38 thru 47: “After the transmitter-receiver 1 has propagated the ultrasonic wave 7 of 0.5 m sec duration at regular time intervals of 10 msec for a predetermined period of time, the change-over switch 101 is turned to the receiving side, with the result that transmitter-receiver 1 functions as a receiver of the reflected wave 8. The reflected signal received at the transmitter-receiver 1, after being amplified by the amplifier 103, is waveform-shaped by the detector 104 and applied to the comparator 105.”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fadell in view of Kago to incorporate the waveform post-processing techniques taught by Kago within the ultrasonic sensor readings gathered in the system taught by Fadell as an alternate way of processing data from sensors. The motivation behind this modification would be to increase the capability of the system’s post processing techniques, grant users a visual reading of the ultrasonic sensor data if needed, and also as a means to cross-reference data within the system.

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (U.S. Patent Application Publication # 2015/0116106) in view of Hammond (U.S. Patent Application Publication # 2014/0282645)


Re claim 10, Fadell teaches: 
The information processing device according to claim 1, further comprising: a smell sensor (at least paragraph 227)
wherein when detecting a feature indicating approach of an object, learned in advance, from the sensor data detected by the ultrasonic sensor (at least paragraph 124, 253, 373, and 415)
Within paragraph 124, Fadell teaches “In another security-related example, some or all of the network-connected smart devices are equipped with identification technology (e.g., face recognition, RFID, ultrasonic sensors) that "fingerprints" or creates a "signature" for the people, animals, and objects. The identification technology can be the same as or similar to the fingerprinting and signature creating techniques described in other sections of this application. In this example, based on information received from the network-connected smart devices, the central server or cloud-computing system 164 stores a list of registered occupants and/or guests of the home. When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Within paragraph 253, Fadell teaches detecting signatures learned in advance: “In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond. Upon obtaining this information John Doe's name 
Within paragraph 373, Fadell teaches “For example, doorbell 106 or any other suitable portion of smart environment 100 that may be able to monitor package PL may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that may "fingerprint" or create or otherwise have access to a "signature" for known users of environment 100, such that, in operation, when a person who does not live in the home or is otherwise not registered with the smart home or whose fingerprint or signature is not recognized by the smart home "walks up" to package PL, environment 100 may provide an alarm and/or may increase the protection of package PL by activating a new form of package monitoring/securing (e.g., a more sensitive movement sensor with respect to package PL).”
Fadell teaches signatures for detected visitors within at least paragraph 415: “For example, in response to detecting such visitor information at step 2002, doorbell 106, alone or in combination with other processing components of other smart devices and/or rules-based inference engines and/or artificial intelligence provided locally at environment 100 and/or at or in conjunction with 
the control section controls the notification section to notify the user (124, 255, and 373)
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of any suitable alarm or notification functionality may be activated.”
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.”

Fadell does not teach:
wherein when detecting a feature indicating approach of an object, learned in advance, from the sensor data detected by the ultrasonic sensor and smell data detected by the smell sensor, the control section controls the notification section to notify the user.

However, Hammond does teach:
wherein when detecting a feature indicating approach of an object, learned in advance, from the  smell data detected by the smell sensor, (at least paragraph 33 or Figure 3)
Hammond teaches a scent detector and storing smell “fingerprint” data (could be interpreted to be equivalent to the ultrasonic “signatures” and storing as taught by Fadell) within paragraph 33.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fadell in view of Hammond to incorporate the smell sensors capabilities taught by Hammond and utilize it to detect guests, visitors, delivery-persons, and/or intruders within the various doorbell / environment sensors taught within Fadell. Incorporating a smell sensor as well as a smell database storing smell signatures within Fadell would further increase the accuracy in assessing persons at the doorbell. The more sensors used within the system, the more redundant checks the system would have, therefore reducing the chance of inaccurately assessing persons at the doorbell.

Re claim 11, Fadell teaches:
ultrasonic sensor data and the approaching object are associated in advance (at least paragraph 100, 124, and 373)
Fadell explicitly teaches an ultrasonic sensor in at least paragraph 124 and 373.
Within at least pagaraph 124, Fadell teaches creating a “signature” for people, animals and objects using an ultrasonic sensor, and storing the created signatures in a central server / cloud-computing system. Within paragraph 124, Fadell also teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is at least paragraph 373).
recognize the approaching object in accordance with the ultrasonic sensor data (at least paragraph 100, 124, and 373)
Within paragraph 100, Fadell teaches “According to still other embodiments, the activity sensing systems are configured to detect sounds, vibrations, RF emissions, or other detectable environmental signals or "signatures" that are intrinsically associated with the away-service activity of each away-service robot~”
Within paragraph 124, Fadell teaches “In another security-related example, some or all of the network-connected smart devices are equipped with identification technology (e.g., face recognition, RFID, ultrasonic sensors) that "fingerprints" or creates a "signature" for the people, animals, and objects. The identification technology can be the same as or similar to the fingerprinting and signature creating techniques described in other sections of this application. In this example, based on information received from the network-connected smart devices, the central server or cloud-computing system 164 stores a list of registered occupants and/or guests of the home. When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of 
Within paragraph 373, Fadell teaches “For example, doorbell 106 or any other suitable portion of smart environment 100 that may be able to monitor package PL may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that may "fingerprint" or create or otherwise have access to a "signature" for known users of environment 100, such that, in operation, when a person who does not live in the home or is otherwise not registered with the smart home or whose fingerprint or signature is not recognized by the smart home "walks up" to package PL, environment 100 may provide an alarm and/or may increase the protection of package PL by activating a new form of package monitoring/securing (e.g., a more sensitive movement sensor with respect to package PL).”
notify the user about the approaching object in accordance with coincidence between the (at least paragraph 124, 255, 373, and 509)
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the activates an alarm indicating the presence of an intruder.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated.”
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.”
Important to note, within paragraph 509, Fadell teaches: “Doorbell 106 and/or any other smart device of environment 100 (e.g., outdoor lighting 114, gated entry 116, doorknob 122, safe appliance 113a, entry detectors 112, etc.) may include one or more sensing components that may be operative to measure one or more characteristics for determining the quality of the air or any other similar detectable entity of the external environment of environment 100.” Additionally, Fadell teaches throughout at least paragraph 509 that the air quality sensing system is operable to communicate and compare data with other systems taught within: “As another example, platform 200 may be operative to compare detected external and/or internal air quality of different areas of environment paragraph 54.

Fadell does not teach:
The information processing device according to claim 10, wherein smell data and an approaching object are associated in advance
the control section exerts control to recognize the approaching object in accordance with the smell data
notify the user about the approaching object in accordance with coincidence between the two recognition results 

However, Hammond does teach:
The information processing device according to claim 10, wherein smell data and an approaching object are associated in advance (at least paragraph 33 or Figure 3)
The “reference scents” taught within at least paragraph 33
Hammond explicitly teaches storing smell data in at least paragraph 33: “The reference scent fingerprints are stored in association with respective panelist identifiers that are assigned to respective ones of the panelists.”
the control section exerts control to recognize the approaching object in accordance with the smell data (at least paragraph 33 or Figure 3)
two recognition results (at least paragraph 33)
Hammond explicitly teaches storing smell data in at least paragraph 33: “The reference scent fingerprints are stored in association with respective panelist identifiers that are assigned to respective ones of the panelists.”
As stated previously, within paragraph 509, Fadell teaches: “Doorbell 106 and/or any other smart device of environment 100 (e.g., outdoor lighting 114, gated entry 116, doorknob 122, safe appliance 113a, entry detectors 112, etc.) may include one or more sensing components that may be operative to measure one or more characteristics for determining the quality of the air or any other similar detectable entity of the external environment of environment 100.” Additionally, Fadell teaches throughout at least paragraph 509 that the air quality sensing system is operable to communicate and compare data with other systems taught within: “As another example, platform 200 may be operative to compare detected external and/or internal air quality of different areas of environment 100 with one another at a specific time or historically (e.g., by time of day, day of week, season of year, etc.) for identifying certain areas that may have issues to paragraph 54.
From this, it is obvious to one having ordinary skill in the art before the effective filing date that the system taught by Fadell is capable of utilizing the smell sensor taught by Hammond, and cross-reference the smell data with the other visitor detection methods like ultrasonic data or RFID data. 

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fadell in view of Hammond to incorporate the smell sensors capabilities taught by Hammond and utilize it to detect guests, visitors, delivery-persons, and/or intruders within the various doorbell / environment sensors taught within Fadell. Incorporating a smell sensor as well as a smell database storing smell signatures within Fadell would further increase the accuracy in assessing persons at the doorbell. The more sensors used within the system, the more redundant checks the system would have, therefore reducing the chance of inaccurately assessing persons at the doorbell.


Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (U.S. Patent Application Publication # 2015/0116106) in view of Asano (U.S. Patent Application Publication # 2007/0033050)


Re claim 12, Fadell teaches: 
The information processing device according to claim 1, further comprising: an imaging section configured to image a face of the user (at least paragraph 169)
updates a content to be notified by the notification section (at least paragraph 124, 255, and 373)
Within paragraph 124, Fadell teaches “When a person whose fingerprint or signature is not recognized by the central server or cloud-computing system 164 as a registered occupant or guest comes "within range" of, or otherwise interacts with, one of the network-connected smart devices of the home, the central server or cloud-computing system 164 logs that person's presence and, if the security system is armed, activates an alarm indicating the presence of an intruder.”
Fadell teaches within paragraph 373 “However, if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated
Fadell teaches within paragraph 255 “A doorbell-ringing event may trigger the processor to cause the doorbell to wirelessly communicate with one or more of the hazard detectors to cause the audio speakers to alert occupants of a visitor at the door.”

Fadell does not teach:
wherein the control section estimates an emotion of the user from a face image of the user captured by the imaging section when the user answers a visitor serving as the object
updates a content to be notified by the notification section in accordance with a result of estimation of the emotion

However, Asano does teach:
wherein the control section estimates an emotion of the user from a face image of the user captured by the imaging section when the user answers a visitor serving as the object (at least paragraph 35)
Within paragraph 35, Asano teaches “The system shown in FIG. 1 obtains information acquired from the user (such as tone of voice or facial expressions) (hereinafter referred to as "user information") and information concerning content being browsed (viewed and/or listened to) by the user, and recognizes the emotion of the user. The recognized emotion of the user can be used as, for example, information for selecting the information to be recommended to the 
in accordance with a result of estimation of the emotion (at least paragraph 35)
Within paragraph 35, Asano teaches “The system shown in FIG. 1 obtains information acquired from the user (such as tone of voice or facial expressions) (hereinafter referred to as "user information") and information concerning content being browsed (viewed and/or listened to) by the user, and recognizes the emotion of the user. The recognized emotion of the user can be used as, for example, information for selecting the information to be recommended to the user.” From this exert, it’s obvious to one having ordinary skill in the art before the effective filing date that the emotion recognition system of Asano is capable of being implemented within the environment sensors of Fadell, and adapted to tracking the emotion of the user when answering the door. It is important to note within the exert “The recognized emotion of the user can be used as, for example, information for selecting the information to be recommended to the user” could be used within the system of Fadell along with the ultrasonic sensor data to inform the user who the visitor is at the door.




Re claim 13, Fadell teaches:
The information processing device according to claim 1, further comprising: an imaging section configured to image a face of the user (at least paragraph 169)
and in accordance with a result of the estimation after the user answers the visitor, on a basis of sensor data detected since a time point going back a predetermined period from that time point, the control section exerts control to generate teacher data for recognizing the visitor, and to store the teacher data in a storage section (at least paragraph 124, 373, and 415)
Within paragraph 124, Fadell teaches “In another security-related example, some or all of the network-connected smart devices are equipped with identification technology (e.g., face recognition, RFID, ultrasonic sensors) that "fingerprints" or creates a "signature" for the people, animals, and objects. The identification technology can be the same as or similar to the fingerprinting and 
Within paragraph 373
Fadell teaches signatures for detected visitors within at least paragraph 415: “For example, in response to detecting such visitor information at step 2002, doorbell 106, alone or in combination with other processing components of other smart devices and/or rules-based inference engines and/or artificial intelligence provided locally at environment 100 and/or at or in conjunction with system 164 and/or at or in conjunction with any other component(s) of services platform 200, may be operative, at step 2004, to access any suitable additional information that may be useful for interpreting the detected visitor information (e.g., motion sensing thresholds, visitor "signatures" or "fingerprints", and/or any other suitable data that may help to make a determination about the presence of a visitor in light of the detected visitor information) and/or additional information that may be useful for determining how to proceed if the presence of a visitor is determined (e.g., current mode settings of environment 100, etc.), and then to analyze all such available information for determining whether or not a visitor is present and, if so, whether to take one or more of a variety of automated actions based on that detected visitor presence.”
Based on the system taught by Asano within at least paragraph 35, it would be obvious to a person with ordinary skill in the art before the effective filing date that the emotion recognition information taught within Asano could be stored along with the ultrasonic, RFID, and other sensor data taught by Fadell within the “signature” taught by Fadell.

Fadell does not teach:

wherein the control section estimates an emotion of the user from a face image of the user captured by the imaging section when the user answers a visitor serving as the object


However, Asano does teach:

wherein the control section estimates an emotion of the user from a face image of the user captured by the imaging section when the user answers a visitor serving as the object (at least paragraph 35)
Within paragraph 35, Asano teaches “The system shown in FIG. 1 obtains information acquired from the user (such as tone of voice or facial expressions) (hereinafter referred to as "user information") and information concerning content being browsed (viewed and/or listened to) by the user, and recognizes the emotion of the user. The recognized emotion of the user can be used as, for example, information for selecting the information to be recommended to the user.” From this exert, it’s obvious to one having ordinary skill in the art before the effective filing date that the emotion recognition system of Asano is capable of being implemented within the environment sensors of Fadell, and adapted to tracking the emotion of the user when answering the door.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fadell in view of Asano to incorporate the emotion estimation techniques taught by Asano within the ultrasonic sensor readings gathered in the system taught by Fadell .



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fyke (U.S. Patent Application Publication # 2011/0231216)
Fyke teaches a method for creating a new reminder at a time earlier than a previous reminder was set
Jang (U.S. Patent Application Publication # 2014/0234815)
Jang teaches an emotion signal detection apparatus
Eshani (U.S. Patent Application Publication # 2014/0108019)
Eshani teaches an analogous smart home system that has emotion sensing capabilities.
Friedli (U.S. Patent Application Publication # 2005/0138385)
Friedli teaches a system utilizing a smell sensor as a form of biometric identification.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666